Case: 4:17-cv-02455-CDP Doc. #: 183 Filed: 06/21/19 Page: 1 of 2 PageID #: 4221



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MALEEHA AHMAD, et al.,                        )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )       No. 4:17-cv-2455 CDP
                                              )
CITY OF ST. LOUIS, MISSOURI,                  )
                                              )
                       Defendant.             )


                            JOINT MOTION FOR PROTECTIVE ORDER

       The parties respectfully request this Court enter the attached proposed protective order.

       On March 18, 2019, Plaintiffs served subpoenas to produce documents upon the

respective custodian of records for St. Louis County police department.

       To facilitate the production of documents responsive to the subpoenas, the custodian of

records, represented by the St. Louis County Counselor's Office, has requested entry of a limited

protective order. After negotiations, the parties and the County Counselor agree that the

proposed protective order is appropriate to protect the security and privacy interests of the

subpoena recipients and the individuals named in responsive documents.

       Accordingly, the parties request this Court enter the attached proposed protective order.




                                                  1
Case: 4:17-cv-02455-CDP Doc. #: 183 Filed: 06/21/19 Page: 2 of 2 PageID #: 4222




Respectfully submitted,


/s/ Anthony E. Rothert
Anthony E. Rothert, #44827MO              /s/ Robert H. Dierker
Jessie Steffan, #64861MO                  Robert H. Dierker, #23671MO
ACLU of Missouri Foundation               Associate City Counselor
906 Olive Street, Suite 1130              City Hall
St. Louis, Missouri 63101                 1200 Market Street, Room 314
(314) 652-3114                            St. Louis, MO 63103
arothert@aclu-mo.org                      Tel: (314) 622-3361
jsteffan@aclu-mo.org                      Fax: (314) 622-4956
                                          dierkerr@stlouis-mo.gov
Gillian R. Wilcox, #61278MO
406 West 34th Street, Suite 420           Attorney for Defendant
Kansas City, Missouri 64111
ACLU of Missouri Foundation
(816) 470-9938
gwilcox@aclu-mo.org
Attorneys for Plaintiffs




                                      2
